Citation Nr: 1428779	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-25 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 through August 1962 and continued to serve in the Alabama National Guard.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Administration (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for a respiratory disorder.  The Montgomery, Alabama RO has assumed the role of agency of original jurisdiction.  

The issues were previously remanded by the Board in May 2012 for additional development.  The issues have since returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board most recently remanded this claim in May 2012 for further development, specifically to provide the Veteran with proper notice, obtain service personnel records, updated VA treatment records and necessary authorizations for any outstanding records identified by the Veteran and provide a respiratory disorder VA examination. 

The Board notes the Veteran was provided proper notification in June 2012 and August 2012, personnel and updated VA treatment records were associated with the claims file, the Veteran was provided an opportunity to identify private treatment and provide any necessary authorizations and afforded a VA examination in August 2012.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The August 2012 VA examiner's rationale stated that the Veteran was treated for histoplasmosis pneumonia with cavitation of the right upper love in the early 1980s which required extensive treatment for an extensive period of time.  He now had chronic obstructive pulmonary disease (COPD) which was not related to his previously treated histoplasmosis pneumonia.  However, the examiner did not explain how she reached the conclusion that the Veteran's current COPD was not etiologically related to his histoplasmosis pneumonia during service.  On remand, an addendum opinion must be provided that includes an explanation of how the examiner reached his or her conclusion.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should then return the claims file to the August 2012 VA examiner to determine the etiology of the Veteran's respiratory condition.  If the examiner determines that an additional examination is necessary, or if the August 2012 VA examiner is unavailable, an examination to address the below questions should be scheduled. 

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the examiner must provide a written response to the following inquiry: 

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's respiratory condition is etiologically related to his active service.  In addressing this inquiry, the examiner should address whether or not the currently manifested COPD is related to the 1981 bacterial lung infection.  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

2.  Then, the claim for service connection of a respiratory condition must be readjudicated.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



